ORDER
PER CURIAM.
Appellant, Michael Lacy, appeals from his jury trial conviction in the Circuit Court of St. Louis County of one count of sale of cocaine, RSMo § 195.020 (1986), for which he was sentenced to five years’ imprisonment. Appellant also appeals the denial of his Rule 29.15 motion without an evidentia-ry hearing. We affirm. We have reviewed the transcript, legal files and briefs of the parties and find no error on the part of the trial court. Nor do we find the findings of fact and conclusions of law of the motion court to be clearly erroneous. As we further find that an extended opinion would have no precedential value, we affirm appellant’s conviction pursuant to Rule 30.-25(b) and the denial of appellant’s Rule 29.15 motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.